 CONTINENTAL BAKING COMPANY33self-organization, and that Respondent's maintenance and enforcement of the ruleviolated Section 8 (a) (1) of the Act. 19III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE'The activities of Respondent set forth in section II, above, occurring in connectionwith its operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Having found that Respondent has prohibited the distribution of union literatureon and near its parking lot during nonworking time, it will be recommended thatRespondent cease and desist from the unfair labor practice found and from anylike or related acts or conduct which would tend to interfere with,restrain, orcoerce its employees in the exercise of the rights guaranteed under Section 7 of theAct.Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Respondent, Seamprufe, Inc. (Holdenville plant), is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2. International Ladies' Garment Workers Union, AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.By denying the use of its parking lot and adjacent area for the distribution ofunion literature during the nonworking time of its employees, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]19N.L R B v TheMonarch Machine Tool Company,210 F. 2d 183 (C. A6) ; CarolinaHills,Inc,92 NLRB 1141,enforced190 F 2d 675 (C A.4) ; RemingtonRand, Inc.,103NLRB 152,Grand Centi at Asrcraft Go,103 NLRB 1114.CONTINENTAL BAKING COMPANY, WONDERBAKERYandOFFICE EM-PLOYEES INTERNATIONAL UNION, LOCALNo.2,AFL,PETITIONER.Case No. 5-RC-1157.July 7,19:54Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before M. Louise Felton,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.109 NLRB No. 14. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all of the Employer's office clericalemployees working at the Wonder Bakery. The Employer contendsthat the requested unit is inappropriate because of a long history ofcollective bargaining on a multiemployer basis for other groups ofemployees.The Employer also contends that the employees soughtto be represented by the Petitioner are confidential employees becausethey handle and have access to confidential business information suchas sources of supplies, formulas, and prices.The Employer is a member of a local employer bargaining asso-ciation which, for many years, has bargained with various labororganizations on a multiemployer basis.'There has been no historyof collective bargaining for the office clerical employees involved inthis proceeding,Not does the record show that there has been ahistory of collective bargaining for any other office clerical employeesof the local employer bargaining association.We do not believe thatthe multiemployer pattern of bargaining for the Employer's otheremployees precludes a finding that the unit of office clerical employeessought by the Petitioner is appropriate.2We also find no merit to the Employer's contention that the re-quested unit is inappropriate because it is composed of confidentialemployees.These employees do not assist or act in a confidentialcapacity to any person who exercises managerial functions in the fieldof labor relations.It is well settled that the fact that employees haveaccess to financial and business data does not render them confidentialemployees.,Accordingly, we find that all office clerical employees at the Em-ployer'sWonder Bakery, Washington, D. C., excluding plant, garage,and maintenance employees, guards, and supervisors, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]'This bargaining on a multiemployer basis has emeied employees repiesented by localsof the Bakery & Conlectioneiy Noikeis, international Association,of Machinists, Inter-national Biotherhood of Teanisteis, Chauffeuis, Waiehousmnen & Iielpeis of America, andinternational Union of Operating Engineei s2The Board has held that a nniltiemplovei patter n of bargaining in which the Employerhas engaged does not necessarily control 11ie determination of the ippiopiiate unit forpieviously unrepresented employees at the sane plantsSoicieign Pioductions, Inc,and Ralston C Ripley Company,107 NLRB359 ,Bull Insular Lime, Inc et at(waieliouseemployees), 107 NLRB 674,Pearl Breu.inq Company. Lone Star Dieu,inq Company,106NLRB 192 ;Fibreboai it Pi oducts, Inc , San Joaquin Division,102 NLRP, 405 ,Loaan'buiyChevi olet Company,101 NLRB 17:i2 ,Miller (C Miller Motor Freiglit Lines,101 NLRB 581Joseph 1,' Seagiain cfSons,Inc,101 NLRB 1013G-rinnell Pajama Coip,108 NLRB 289;P I Diil'ont de Nemours and Company, Iim,ConstructionDivision,Savannah River Plant,107 NLRB 734,Staik's Boston Store,107 NLRB 23